UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF NEW YORK

DARRIS D. DAVIS,

_ _ Case No:
Pla‘“tlff= 1:13-€\/-02042
V. l
TERRY WEHRMAN and STIPULATION OF
cALEDoNlA HAULERS LLC, DISCONTINUANCE

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the attorneys of
record for all parties to the above entitled action, that whereas no party hereto is an infant or incompetent
person for whom a committee has been appointed and no person not a party has an interest in the subject
matter of the action, the above entitled action be and the same hereby is discontinued, with prejudice and
without costs to either party as against the other. This stipulation may be filed without further notice with the

Clerk of the Court.

(remainder of this page intentionally lejil blank)

Dated: New York, New York

Ma;rch 4, 2019

NAPOLI SHKOLNIK PLLC
Attorneysfor Flaintij”

W%W

Kristina Georgiou, Esq.

360 Lexington Avenue, llth Floor
New York, New York 10017

Tel.: (212) 397-1000

By:

LEVVIS BRISBOIS BISFAARD &
SMITH LLP
Attnrneyfar Defendants

._!
Jf;.
L /'

 

 

 

en iii . Hanis, Esq.
7 a Street, Suite 2100
ew York, NY 10005

Tel.: (212) 783-0916

 

